DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/31/2022.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious a medical imaging device, comprising: an elongated shaft; a handle; a connector assembly by which the elongated shaft is detachably connected to the handle, the connector assembly comprising a plug at a proximal end of the elongated shaft and having an outer wall, a first plurality of electrical terminals and a second plurality of electrical terminals, and the handle defining a receptacle having an inner wall defining a cavity that accommodates the plug; and a plurality of electrical conductors extending through the elongated shaft, and electrically connected to the first plurality of electrical terminals in the plug, wherein the outer wall of the plug has a plurality of apertures through which the first plurality of electrical terminals establish an electrical connection with the second plurality of electrical terminals when the plug is inserted in the receptacle.

In combination with all the limitations recited in the independent claim 17, the prior art of record does not anticipate nor render obvious a medical imaging device, comprising: an elongated shaft; a handle; a connector assembly by which the elongated shaft is detachably connected to the handle, the connector assembly comprising a plug at a proximal end of the elongated shaft, and having an outer wall, a first plurality of electrical terminals and a second plurality of electrical terminals; and the handle defining a receptacle that accommodates the plug; and a plurality of electrical conductors extending through the elongated shaft, and electrically connected to the first plurality of electrical terminals in the plug, wherein the outer wall of the plug has a diameter that is not greater than an outer diameter of the elongated shaft, and wherein the first plurality of electrical terminals establish an electrical connection with the second plurality of electrical terminals when the plug is inserted in the receptacle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831